Citation Nr: 0511113	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  04-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of frozen feet.

2.  Entitlement to a compensable (increased) disability 
evaluation for left inguinal hernia repair, on appeal from 
the initial determination. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from May 1953 to June 1955 and 
August 1955 to September 1957.  This matter currently before 
the Board of Veterans' Appeals (Board) arises from an April 
2003 rating decision of Department of Veterans (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for left inguinal hernia repair at a non-
compensable evaluation and denied service connection for a 
foot disability.  

A hearing before a Member of the Board had been scheduled for 
May 2004; however, by a letter received in April 2004, the 
veteran indicated his inability to appear for the hearing.  
No request was made to reschedule.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Chronic residuals of frozen feet were not manifested in 
service and the veteran does not have chronic residuals of 
frozen feet that are related to active duty.

3.  The postoperative left inguinal hernia is asymptomatic.  


CONCLUSIONS OF LAW

1.  Chronic residuals of frozen feet were not incurred or 
aggravated in military service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 

2.  The criteria for a compensable evaluation for left 
inguinal hernia repair are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.7, 
4.114, Diagnostic Code 7338 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By letters dated in October 2002 and January 2003, the RO 
advised the veteran of the essential elements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection for residuals of frozen foot disability and 
inguinal hernia, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was also advised of the evidence received and was requested 
to provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

Because the veteran filed a notice of disagreement as to the 
rating assigned to his inguinal hernia within one year of 
receiving notice of the original grant of service connection, 
the increased rating claim is considered to be a "downstream" 
issue from the original grant of service connection.  The VA 
Office of General Counsel promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

The April 2003 rating decision and March 2004 statement of 
the case (SOC) both notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection 
and increased evaluation.  The March 2004 SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

Service medical records, outpatient treatment records from 
the Birmingham VA Medical Center (VAMC) and treatment records 
from S. Jagadeesan, M.D have been received.  The veteran has 
not identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran a 
medical examination in January 2003 for the purpose of 
determining the nature and etiology of his foot disability 
and of determining the nature and severity of his inguinal 
hernia.  Therefore, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

The veteran asserts that he currently suffers from residuals 
of frozen feet, which occurred during his service in Korea.  
The veteran states that no records exist of this injury and 
his subsequent treatment as he was in a combat zone.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant. By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The examination at enlistment showed that the veteran's feet 
were normal.  In a treatment report dated in March 1956, the 
veteran was seen for pain, swelling, and hyperemia of the 
dorsum of the right foot, which he had experienced for the 
preceding three days.  No finding was made with regard to 
frozen feet.  The diagnosis was cellulitis dorsum of the 
right foot of undetermined organism and etiology.  The 
examination at retirement indicated that the feet were normal 
and the accompanying Report of Medical History reflected that 
the veteran did not have and had not had foot trouble.  

Medical records from S. Jagadeesan, M.D., dated from November 
1999 to January 2000 indicate the veteran's treatment for 
lower extremity numbness and weakness.   A diagnosis of 
severe paresthesias in the lower extremities was rendered.  
In a report dated in November 1999, Dr. Jagadeesan noted that 
the veteran gave a history of progressive burning and 
tingling in his lower extremities for the preceding six 
months.  The impression was idiopathic progressive sensory 
neuropathy.  Outpatient records from the Birmingham VAMC 
dated from April 2001 to February 2003 reflect the veteran 
having a four to five year history of foot problems, to 
include burning sensations.  The impressions included 
peripheral neuropathy affecting the lower extremities, of 
unknown etiology. 

The veteran was afforded a VA examination in January 2003.  A 
history of frozen feet in service was provided.  Following a 
physical examination, the diagnosis was  "subjective report 
of frozen feet" with evidence of polyneuropathy.  

Service medical records reflect treatment for a right foot 
problem on one occasion that was thought to be due to 
infection.  The feet were normal at the service discharge 
examination.  The initial findings of neuropathy in the lower 
extremities came approximately 40 years after service and 
were of recent onset.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  There is no link between the veteran's 
claim for residuals of frozen feet and any incident or 
accident in service.  Considering the negative findings on 
the separation examination and the recent onset of the 
current foot pathology, there is no basis to attribute 
current foot pathology to service.  

Throughout the current appeal, the veteran has asserted that 
he had frozen feet while in service that resulted in his 
current disability.  The veteran's lay assertions as to the 
etiology of his foot disability are not deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, the lay descriptions of this disability 
must be considered in conjunction with the service medical 
records as well as the clinical evidence of record.

The Board also notes that in the VAMC report dated in 
February 2003, the veteran indicated to the examiner that his 
foot disability was the result of his fighting in the Korean 
War in 1956.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), 
combat veterans may establish service incurrence of a disease 
or injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  The veteran's form DD 214 indicates that the 
veteran served from May 1953 to June 1955 and August 1955 to 
September 1957 and had seven months of foreign and/or sea 
service; his last duty assignment in 1957 was in Korea.  His 
military occupational specialty during his initial tour of 
service was a pole lineman in the Signal Corps.  His military 
occupational specialty during his latter tour was cook.  He 
did not receive any medals or decorations indicating combat 
service.  The Korean Conflict period extended to January 
1955, but it appears that the veteran's service in Korea was 
after that period.  A preponderance of the evidence is 
against a finding that the veteran participated in combat in 
Korea, and the Board finds the presumptive provisions of 
38 U.S.C.A. § 1154 are inapplicable.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for residuals of 
frozen feet because there is no evidence of pertinent 
disability in service or currently.  Thus, while there are 
current findings of peripheral neuropathy, there is no true 
indication that pertinent disability is associated with 
frozen feet or any other incident in service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating residuals of frozen feet to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Increased Rating

The veteran contends that he is entitled to a compensable 
disability evaluation for left inguinal hernia repair.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 
noncompensable rating is warranted where the inguinal hernia 
is small, reducible, or without true hernia protrusion. A 
non-compensable rating is also given when the hernia is not 
operated but remediable.  A 10 percent rating is warranted 
where the inguinal hernia is postoperative recurrent, readily 
reducible and well supported by truss or belt. A 30 percent 
evaluation is warranted for a small hernia, which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible. A 60 
percent evaluation is warranted for a large, postoperative, 
recurrent hernia that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable. Of note, 10 percent can be added for bilateral 
involvement, providing the second hernia is compensable. 

The veteran was afforded a VA examination in January 2003 in 
which the examiner noted a well-healed left lower quadrant 
scar from a previous inguinal herniorrhaphy at his left 
testicle; there was no evidence of a recurrent hernia with 
strain.  In fact, the examiner commented that there were no 
sequelae.  Treatment records from the Birmingham VAMC dated 
from April 2001 to February 2003 noted evidence of "right" 
inguinal hernia repair.  There was no indication the veteran 
required a belt or truss for his hernia.

The veteran is currently rated for his left inguinal hernia 
repair at a non-compensable level.  For a compensable rating, 
10 percent, there must be a showing that the postoperative 
inguinal hernia is recurrent, readily reducible and well 
supported by truss or belt.  Here, there is no medical 
evidence that the inguinal hernia is recurrent.  There is 
also no evidence that the hernia requires support by truss or 
belt.  

Though the VA examiners have noted the veteran's scar from 
inguinal hernia repair, there is no indication that the 
disability warrants a separate compensable evaluation due to 
the scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  No 
evidence has been presented showing that the veteran's scar 
is unstable or painful on examination.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7304 (2004).  The medical 
evidence fails to indicate the presence of a recurrent 
inguinal hernia with any difficulties associated with it.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
inguinal hernia repair.  There is no objective evidence that 
the disability of the veteran's hernia, in and of itself, has 
caused marked interference with employment.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.  


ORDER

1.  Entitlement to service connection for chronic residuals 
of frozen feet is denied.

2.  Entitlement to a compensable (increased) disability 
evaluation for left inguinal hernia repair, on appeal from 
the initial determination, is denied. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


